DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.
 
Priority
The amendment dated August 3, 2021 was sufficient to render the claims fully supported by the provisional applications.  As such, the claims are examined with an effective filing date of May 4, 2017.

Response to Remarks/Amendments
Applicant’s amendments filed August 3, 2021 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With respect to the rejection of claim 2 under 35 USC 112(b) for being indefinite for the recitation of a trivalent group in a divalent position, this rejection is overcome by the amendment to cancel the rejected claim.
Regarding the rejection of claims 1-7, 10, 13, 14 and 16 under 35 USC 102(a)(1) as anticipated by Xu et al., the rejection is withdrawn in view of the amendment such that the claims are now entitled to the benefit of the filing date of the priority application, such that the Xu reference no longer qualifies as prior art.  
Regarding the rejection of claims 1, 2 and 11-16 under 35 USC 102(a)(1) as anticipated by Zhang et al., the rejection is withdrawn in view of the claim amendment such that the X position may not be N-tosyl as in the prior art compounds.  The scope of the amended claims no longer reads on the prior art.

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous Office action, the examiner searched the compound based on the elected species, wherein: no prior art was found which anticipates the instantly elected species.  Therefore, the search was still extended or broadened pursuant to MPEP 803.02 to include the compounds described in rejections therein.  In view of the present claim amendment, the scope of the search and consideration is again expanded to include the compounds described herein.

Status of the Claims
Currently, claims 1 and 3-25 are pending in the instant application. Claims 8, 9, 11, 12 and 17-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and/or species. 
Claims 1, 3-7, 10 and 13-16 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they are readable on the elected embodiment and the additional species (indicated above) to which the search was extended.  Matter not embraced by the elected species or the extended search is therefore withdrawn from further consideration.  It has been determined that the entire scope claimed is not patentable. 

Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-7, 10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "with the proviso that one of R3-R8 is a leaving group" in the definition of the claimed molecules.  There is insufficient antecedent basis for this limitation in the claim as there is never a positive recitation that any of R3-R8 can be defined as a leaving group.  Earlier in the claim, the groups are defined only as selected from H and substituted or unsubstituted C1-C3 alkyl.  Appropriate correction to clarify the intended scope of the R3-R8 substituents is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the claims recite the molecule of claim 1 “further comprising a tether group configured to tether the molecule to a substrate,” and also (claims 14-15) where the .
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster et al.
It is noted with respect to the limitations of claims 13-16, there is no structural definition of what is intended to constitute a “tether group” and further that “configured to tether the molecule to a substrate” does not actually require the substrate (such as those in claim 16) to be present in the molecule structure.
The prior art teaches the compounds 4a-e 
    PNG
    media_image1.png
    87
    103
    media_image1.png
    Greyscale
, where X is methyl or H (see Table 1); compounds 8 and 9 
    PNG
    media_image2.png
    120
    151
    media_image2.png
    Greyscale
, where R2 is H or methyl (see Scheme 2); compound 13 
    PNG
    media_image3.png
    126
    181
    media_image3.png
    Greyscale
, where X is H and R1 is methyl (see Scheme 2); and compound 16 
    PNG
    media_image4.png
    63
    106
    media_image4.png
    Greyscale
(see Scheme 2). With respect to the interpretation of the instantly claimed formula, the “leaving group” as claimed can read on any of the substituents bonded to the –CH2- or C=O linker.  In each of the prior art compounds, R1 is H or methyl; R2 is H or methyl; R4 and R7 are each H; R5 and R6 are H or methyl; X is O or NBoc; and one of R3 and R8 comprises the leaving group, while the other is H. Since the prior art teaches all the required limitations of the instant claims, the claims are anticipated.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699